        Case 7:19-cv-11224-NSR
Case 7-19-cv-11224-NSR         Document
                         Document       30 inFiled
                                  29 Filed    NYSD 10/05/20 Page 1 ofPage
                                                     on 10/05/2020    1   1 of 1




Via CM/ECF                                                      October 5, 2020

The Honorable Nelson S. Román
United States Courthouse
Courtroom 218
300 Quarropas Street
White Plains, NY 10601
                                                         10/6/2020

       Re: Fore-Heron v. The Price Chopper, Inc., No. 19-11224
            (NSR)

Dear Judge Román:

       This office represents Defendant The Price Chopper, Inc. On June 22, 2020,
Defendant sought a pre-motion conference for filing a motion to dismiss the original
complaint. ECF 16. Plaintiff then requested and was granted an extension of 39 days to file
an amended complaint (extended from July 13 to August 21, 2020). ECF 17, 18. Plaintiff then
requested and was granted an additional 21-day extension (from August 21 to September 11,
2020). ECF 20, 21. Defendant consented to both extensions, which combined total eight
weeks and five days.

       Defendant requests, and Plaintiff consents, that the Court permit the filing of
Defendant’s motion to dismiss on or before December 8, 2020, representing a six-week
extension of the operative due date of October 27, 2020, with Plaintiff’s opposition due
January 13, 2021 and Defendant’s reply due February 3, 2021. The parties’ case-
management plan would, under this proposed schedule, be due on December 22, 2020.

        Defendant has not previously requested an extension of time to file its motion to
dismiss. The reason for this request is that Defendant requires additional time to address the
different scope of the putative class in the amended complaint, as well as the new substantive
allegations.

       A proposed order is attached.

                                                                Sincerely,
                                                                /s/ Steven Rosenbaum
                  The Court grants Defendant a 4-week
                  extension. Defendant's motion to dismiss is   Steven Rosenbaum
                                                                Counsel for Defendant The
                  now due on November 24. Plaintiff's
                                                                Price Chopper, Inc.
                  opposition is now due on December 30.
Attachment
                  Defendant's reply is now due January 20.


         Dated: 10/5/2020
         White Plains, NY
